DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to applicant’s arguments dated 04 August 2022.  Claims 1-14 are pending in the application.  Claim 1 has been amended by applicant.  Claims 8-14 have been added.

Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive. Applicant argues “For example, Yoshikawa does not disclose "modify[ing] the image such that the image data is ... printed at a second pixel location that neighbors the first pixel location where [a] defective printer nozzle was set to print the image data” and “However, Yoshikawa instead teaches instructing a neighboring nozzle to discharge ink so that droplets land in a region of the medium where a non-discharging nozzle was meant to discharge ink. Said another way, Yoshikawa discloses instructing one nozzle to discharge ink where another nozzle was meant to discharge ink.”  However, the examiner respectfully disagrees.  At Figure 5, Figure 6, and paragraphs 0080-0083, Yoshikawa defines “a region” as a band of six pixel locations which is broader than a specific pixel location and/or a specific drop location.  Thus, “a region” encompasses the limitations “that neighbors the first pixel location” and “adjacent to the first pixel location”, as claimed by applicant.  In other words, any of the six pixel locations is a neighboring location and an adjacent location intended to land in “a region”.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 2017/0190190).
With respect to claim 1, Yoshikawa discloses a printer system comprising: 
a processor (Fig. 1, element 10); and 
memory (Fig. 1, element 11) containing instructions (Fig. 7, elements S11-S16) that, when executed by the processor, cause the printer system to: 
detect (Fig. 1, element 55; paragraph 0048) a defective printer nozzle (Fig. 8, element 35) of a plurality of printer nozzles (Fig. 3, element 73); 
initiate a print job (Fig. 1, element 20; paragraph 0048) including image data to be printed by the defective printer nozzle (paragraph 0053) at a first pixel location of an image (paragraph 0053) in accordance with a print mask that maps the plurality of printer nozzles to a plurality of pixel locations of an image (paragraph 0052); 
modify the image such that the image data is printed at a second pixel location (Fig. 8, element Ba2; paragraph 0056) that neighbors (Fig. 5, element Ba; paragraphs 0080-0083) the first pixel location where the defective printer nozzle was set to print the image data (paragraph 0055); and 
print the modified image (Fig. 7, element S16).
The examiner notes to applicant that the limitation “a second pixel location that neighbors the first pixel location” is encompassed by “a region” as defined by Yoshikawa and would have been obvious to one of ordinary skill in the art in view of Yoshikawa as applied above.
With respect to claim 2, Yoshikawa discloses the image is modified (Fig. 1, element 26) to print a portion of the image data (paragraph 0055) in each of a plurality of pixel locations of the image data (paragraph 0056).
With respect to claim 3, Yoshikawa discloses the image data (paragraph 0048) is printed by randomly selecting (Fig. 8, nozzle 29, 34, 36, or 41; paragraph 0056) a partially complementary nozzle to print the image data in the second pixel location (paragraph 0056).
With respect to claim 4, Yoshikawa discloses the printer system (Fig. 1, element 1) is configured to: adjust a value of the image data (paragraphs 0054-0056) for the second pixel location (paragraph 0056).
With respect to claim 5, Yoshikawa discloses the image is modified only if compensating for the defective printer nozzle by modifying the print mask to print the image data at the first pixel location (paragraphs 0054-0056) with another printer nozzle is unavailable (Fig. 8, nozzle 29, 34, 36, or 41).
With respect to claim 6, Yoshikawa discloses the printer system (Fig. 1, element 1) comprises a shuttle-based printer (Fig. 2, element 3; paragraph 0044) operable to print by using the plurality of printer nozzles (Fig. 2, element 7) to eject ink while passing over a medium (Fig. 2, element P).
With respect to claim 7, Yoshikawa discloses the image is modified in accordance with a level of compensation selected by a heuristic, a set of rules, or an algorithm (paragraph 0108).
With respect to claim 8, Yoshikawa discloses a printer system that comprises a plurality of printer nozzles, the printer system comprising: 
a processor (Fig. 1, element 10); and 
memory (Fig. 1, element 11) containing instructions (Fig. 7, elements S11-S16) that, when executed by the processor, cause the printer system to: 
detect (Fig. 1, element 55; paragraph 0048) that a first printer nozzle (Fig. 8, element 35) of the plurality of printer nozzles (Fig. 3, element 73) is defective, 
identify image data (paragraph 0053) that is associated with a print job (Fig. 1, element 20; paragraph 0048) to be printed by the printer system (Fig. 1, element 1), wherein the image data includes a first pixel (paragraph 0053) assigned to the first printer nozzle for printing at a first pixel location (paragraph 0053); 
cause the first pixel (paragraph 0053) to be routed to a second printer nozzle (paragraph 0083) of the plurality of printer nozzles (paragraph 0056), for printing at a second pixel location (paragraph 0056) adjacent to (Fig. 5, element Ba; paragraphs 0080-0083) the first pixel location.
The examiner notes to applicant that the limitation “a second pixel location adjacent to the first pixel location” is encompassed by “a region” as defined by Yoshikawa and would have been obvious to one of ordinary skill in the art in view of Yoshikawa as applied above.
With respect to claim 9, Yoshikawa discloses the first pixel (paragraph 0053) is one of a plurality of pixels (Fig. 5, element Ba) assigned to the first printer nozzle (Fig. 8, element 35), and wherein each pixel of the plurality of pixels is routed to one of the plurality of printer nozzles other than the first printer nozzle (Fig. 5, element Ba; paragraphs 0080-0083).
With respect to claim 10, Yoshikawa discloses the instructions further cause the printer system to: determine that at least one of the plurality of printer nozzles is a partially complementary nozzle (Fig. 8, nozzle 29, 34, 36, or 41; paragraph 0056) to the first printer nozzle (Fig. 8, element 35), and randomly select (Fig. 5, element Ba) the second printer nozzle from among the at least one printer nozzle (Fig. 5, element Ba; paragraphs 0080-0083).
With respect to claim 11, Yoshikawa discloses pixels in the image data (paragraphs 0048-0056) are assigned to the plurality of printer nozzles in accordance with a print mask that maps each of the plurality of nozzles to a corresponding set of pixel locations (Fig. 5, element Ba; paragraphs 0080-0083).
With respect to claim 12, Yoshikawa discloses the memory (Fig. 1, element 11) further contains a nozzle map (Fig. 8, element Ba) that includes (i) a series of raster rows and (i) a series of pass columns (Fig. 5, element Ba; paragraphs 0080-0083), wherein each raster row is representative of a separate raster line of an image represented by the image data, and wherein the series of pass columns (Fig. 5, element Ba; paragraphs 0080-0083) is representative of a sequence of passes of a printhead over media to build the image (paragraphs 0048-0056).
With respect to claim 13, Yoshikawa discloses in the nozzle map (Fig. 8, element Ba), an intersection of a raster row and a pass column (Fig. 5, element Ba; paragraphs 0080-0083) is indicative of a pixel location (paragraph 0055, i.e. region) in the image that is to include a dot of ink ejected by one of the plurality of nozzles (paragraphs 0048-0056).
With respect to claim 14, Yoshikawa discloses the instructions (paragraphs 0080-0083) further cause the printer system to: determine the second printer nozzle (Fig. 8, nozzle 29, 34, 36, or 41; paragraph 0083) through analysis of pass-nozzle pairs in the nozzle map (Fig. 8, element Ba).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,670. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,507,670 claims similar printer steps.  The instant claims are broader in scope than the claims in U.S. Patent No. 10,507,670 because the instant claims modify the printer system instructions such as “fully complimentary”, “levels of compensation”, and/or “partially complimentary”.  It would have been obvious to one of ordinary skill in the art since the modification of the  printer system instructions does not alter the device of the invention as a whole.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/04/2022